Citation Nr: 1118818	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety.

3.  Entitlement to service connection for residuals of a claimed left shoulder injury.

4.  Entitlement to service connection for residuals of a claimed neck injury.

5.  Entitlement to service connection for residuals of a claimed right knee injury.

6.  Entitlement to service connection for residuals of a claimed left knee injury.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December1975.

This appeal to the Board of Veterans' Appeals arises from an August 2007 rating decision in which the RO, in pertinent part, denied the above claims.

In November 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is in the record.

In February 2010, the Board remanded the case for additional development.  It is now before the Board for further appellate consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for posttraumatic stress disorder (PTSD), but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather, should be construed as a claim for a psychiatric disorder generally.  Here, the Veteran has been diagnosed with an anxiety disorder and substance abuse.  In light of the Clemons decision, the Board has characterized the appeal as fashioned above.

The last five issues listed above are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed refractive error of the right eye-presbyopia and myopia-are developmental disorders of the eye, and service connection is, by regulation, precluded for such developmental disorders.


CONCLUSION OF LAW

Service connection for a right eye disorder is precluded by regulation and as such is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, in September 2006 and January 2007 pre-rating notice letters, the RO described the evidence necessary to substantiate a claim for service connection for a right eye disorder, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to see to it that any non-federal records were received by VA.  Thus, because the notice that was provided before service connection was denied was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds that all relevant evidence necessary for an equitable resolution of the matter decided herein on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, post-service medical records, and testimony and statements from the Veteran and his representative, on his behalf.  In compliance with the Board's February 2010 remand, VA associated the Veteran's service personnel records and additional VA treatment records with the claims file.  Although VA sought records from Ft. Carson Army Community Hospital and the Gainesville and Bay Pines VA Medical Centers, it was informed that no such records exist.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  A supplemental statement of the case (SSOC) was issued in February 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matter decided herein on appeal.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 4.9.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the Veteran's service connection claim in light of the record and the governing legal authority, the Board finds that service connection for a right eye disorder is not warranted.

In various statements and during his hearing, the Veteran asserted that he injured his right eye in October 1974 during basic training.  He reported that, while qualifying on the rifle range, his weapon misfired, jamming the weapon and causing the second round to explode inside the chamber.  As a result, pieces of the shell casing and gunpowder residue lodged in his right eye.  Treatment included wearing an eye patch for about two weeks.  The Veteran indicated that at the time of discharge he reported his right eye condition.  He asserted that he still has symptoms which have never been severe enough to hamper him and that as he gets older, his right eye has gotten more blurry in the corner and his vision is worse in that eye.  The Veteran stated that the VA eye doctor told him that he had a little bit of scar tissue in the back of the eye, but nothing that would inhibit his vision.  He reported that the first time he saw an eye doctor was a couple of years ago at the VA and he denied any diagnosed disorder of the right eye, except that he just needed glasses.  The Veteran indicated that he had a photograph showing him wearing an eye patch, but he did not bring it with him.

Service treatment records show no complaints of, or treatment for, a right eye disorder.  On enlistment examination, the Veteran's visual acuity was 25 in the right eye and 20 in the left eye.  On separation examination, the Veteran reported having vision in both eyes and that he did not wear glasses or contact lenses.  On examination, his visual acuity was 20 in the right eye and 25 in the left eye.  Clinical findings for both eyes were normal.  Contrary to his assertions, the examination report failed to show that the Veteran complained of any eye problems.

At a private October 2006 eye evaluation, the Veteran complained of blurred vision in the left eye.  His best corrected vision was 20/20 in both eyes.  He was noted to have arcus senilis, a gray or white arc around the cornea common in older adults, caused by fat (lipid) deposits, in both eyes and was told that he needed glasses.  See http://www.mayoclinic.com/health/arcus-senilis/AN01493 (last visited April 28, 2011).  An October 2007 private eye evaluation revealed compound myoptic astigmatism (CMA) and a need for a new prescription for distant vision.  The Veteran had indicated he had thrown his glasses away six years ago as his blurry vision went away.  During a May 2009 VA eye evaluation, the Veteran reported a history of an explosion near his wyes, maybe gunpowder in the eyes at that time.  Examination of the eyes revealed normal eye health, myopia and presbyopia with visual acuity of 20/30 in both eyes.
As noted above, congenital or developmental abnormalities, and refractive error of the eye are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  This includes refractive error due to such eye disorders as myopia and presbyopia.  Presbyopia is defined as a type of hyperopia, a refractive error, "a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision."  McNeely, 3 Vet. App. at 363-64.  Myopia is refractive error in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina, as a result of the eyeball being too long from front to back or of an increased strength in refractive power of the media of the eye.  It is also called nearsightedness.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1215 (30th ed. 2003).  The competent medical evidence shows that that the Veteran had normal vision at discharge from service and that his visual acuity in the right eye was better than that in the left eye, contrary to his assertions.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the Veteran's current myopia and presbyopia may not be service connected in this case.  Thus, as a matter of law, the claim for service connection for a right eye disorder, currently diagnosed as refractive error-myopia and presbyopia-must be denied.  In light of the above, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.


ORDER

Entitlement to service connection for a right eye disorder is denied.


REMAND

The Board's review of the record reveals that additional development is warranted on the remaining claims.

Psychiatric Disorder

In various statements and during his testimony, the Veteran claimed that his anxiety disorder had its onset during service.  In support, the Veteran contends that, as the youngest in his scout platoon, he was the target for Vietnam returnees, that he was beaten and became the brunt of continuous harassment and practical jokes, that he was not allowed to sleep in his bed, and that, even though he complained to everyone and reported it to his squad leader, he was ignored.  The Veteran maintains that the Army fabricated an Article 15 in order to justify a general discharge.  His service personnel records confirm that the Veteran received an Article 15 and was given a general discharge.  He stated that he was examined at discharge by a physician and that he was told he had an anxiety disorder.  The Veteran claims that he first sought treatment for his anxiety six months after discharge from service and has been taking Xanax since then.  VA medical records and a July 2008 VA mental disorders examination report show that the Veteran has been diagnosed with generalized anxiety disorder, anxiety disorder NOS (not other specified), and cannabis abuse.  The VA examiner added that, while there is not enough evidence to support a diagnosis of malingering, it could not be ruled out, noting that the Veteran was not a reliable historian and he was likely minimizing his use of marijuana and alcohol, both of which might be impacting his mood.  Although the VA examiner opined that it was less likely as not that the Veteran's anxiety disorder NOS was caused by or a result of military service, he did not have the Veteran's service personnel records showing that he had received an Article 15 nor did he have a copy of the hearing transcript.  Moreover, during the VA examination, the Veteran indicated that he had been sexually assaulted in service; however, he has not been asked to fill out a military sexual trauma questionnaire.  This should be remedied on remand.  After that, the claims file should be returned to the July 2008 VA examiner, if available, for review and an addendum opinion.  

Residuals of Injuries Sustained in a Claimed Jeep Accident

In various statements and during his testimony, the Veteran claimed that he sustained injuries to his neck, left shoulder, and both knees as a result of a jeep accident while on maneuvers at Ft. Carson, Colorado and that he was medivaced by helicopter to the base hospital, where he was treated for soft tissue injuries/bruises and kept overnight for observation.  He claimed that he was off duty for two weeks; however, a request for medical records from Ft. Carson was unsuccessful and there was nothing in either the Veteran's service treatment or personnel records reflecting treatment following a line of duty accident or showing that he had been placed on a physical profile for two weeks.  VA medical records reflect treatment for complaints of neck, left shoulder and knee pain.  During a VA May 2009 follow-up, the Veteran reported that he had been in a motor vehicle accident (MVA) in October 2008; during a VA follow-up a year later, the Veteran reported that he had been on oxycodone secondary to chronic neck pain from an MVA four years ago.  VA medical records also show that the Veteran was diagnosed with mild degenerative changes of the cervical spine by November 2006 x-rays and that he receives private treatment for pain from Dr. Lura.  No treatment records have been sought from Dr. Lura.  On remand, the Veteran should be asked to sign authorization for release of private medical records from Dr. Lura.  Following association of outstanding private and VA treatment records, the Veteran should be afforded a VA orthopedic examination to ascertain whether he has left shoulder and bilateral knee disorders and, if so, whether any such disorders, along with his neck disorder, is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Tampa VA Medical Center and associated outpatient clinics, all outstanding records of evaluation and treatment of the Veteran, since May 18, 2010.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative, a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for anxiety and neck, left shoulder and knee pain and ask him to provide authorization to enable VA to obtain all pertinent records from them, to include Dr. Lura, in New Port Richey.  Also request that the Veteran fill out a military sexual trauma questionnaire.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Following completion of 1 and 2 above, schedule the Veteran for a VA orthopedic examination, to ascertain whether the Veteran has neck, left shoulder and bilateral knee disorders and to provide an opinion on the nature and etiology of any such disorders found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions, including his testimony.  All appropriate tests and studies (to include x-rays) deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any neck, left shoulder, or knee disorder found.  For each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder (1) was incurred in or aggravated during active duty, to include as due to a claimed jeep accident; (2) had its onset within one year of the Veteran's discharge from service on December 22, 1975, if arthritis is diagnosed; or (3) is due an intervening event or is age-related.  

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Following completion of 1 and 2 above, provide the claims file for review to a psychiatric examiner, preferably the July 2008 examiner, if available, for an addendum opinion.  The entire claims file must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record, the examiner should clearly identify all current psychiatric disorder(s).  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder was incurred in or is otherwise related to the Veteran's military service.

The examiner should express an opinion as to whether it is as likely as not that the record indicates behavioral changes consistent with the alleged in-service harassment and/or sexual assault.  If PTSD is diagnosed, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.  It should be specifically stated whether it is as likely as not that the claimed in-service harassment and/or sexual assault led to or aggravated any currently-diagnosed psychiatric disorder.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's VA treatment records and the July 2008 VA examination report and the Veteran's assertions, including his testimony and any completed military sexual trauma questionnaire.

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's service-connection claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


